Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restriction
Applicant’s election without traverse of 1-14 in the reply filed on 5 May 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-14
Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rein et al. (Diode fibres for fabric-based optical communications. Nature 560, 214–218 (2018); “Rein”), in view of Kaufman et al. (User-Controlled Color-Changing Textiles: From Prototype to Mass Production, Open Science Index, Materials and Textile Engineering Vol:12, No:08, 2018; “Kaufman”) and further in view of Telfer et al. (2015/0015932; “Telfer”).
Regarding claim 1, Rein discloses in figures 1-3, and related text, a method of making a flexible color-changing fiber, Rein, p. 214 (“a thermally drawn fibre with embedded semiconductor devices that are able to emit light when the fibre is supplied with electrical current”), comprising: inserting a conductive wire through the preform; and drawing down the preform to form a fiber comprising an annular wall. Rein, p. 214 (“We begin by constructing a macroscopic preform that hosts discrete diodes internal to the structure alongside hollow channels through which conducting copper or tungsten wires are fed. As the preform is heated and drawn into a fibre, the conducting wires approach the diodes until they make electrical contact, resulting in hundreds of diodes connected in parallel inside a single fibre.”) and figs. 2 and 3 (disclosing fabrics woven from color-changing fibers controlled by “tungsten wires embedded in the cladding”).
Rein, Figure 1.

    PNG
    media_image1.png
    725
    1013
    media_image1.png
    Greyscale



Further regarding claim 1, while Rein discloses in figure 1 that the light-emitting line is sandwiched between two conducting wires, Rein, fig. 1, Rein does not explicitly disclose color-changing light-emitting fibers formed by coating at least a portion of a surface of a core strand with an encapsulated medium, Kaufman discloses encapsulating a 38-40 AWG metal wire inside a polymer sheath impregnated with thermochromic pigment. Kaufman, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rein to comprise by coating at least a portion of a surface of a core strand with an encapsulated medium because the resultant configuration would facilitate fabrication of yarns that allow for user-controlled dynamic changes to the color or appearance of a garment, Kaufman, Abstract, then inserting the core strand through the preform such that the conductive wire extends axially through the annular wall and the core strand extends axially through a central portion of the fiber. (The examiner notes that it would have been obvious to one of ordinary skill in the art at the time of filing that Rein’s method of inserting tungsten wires into the preform would readily extend to inserting Kaufman’s metal wire core strand into the preform.)
Further regarding claim 1, Rein in view of Kaufman does not explicitly disclose that the encapsulated medium is an encapsulated electro-optic medium.
However, Telfer discloses in figure 1 an electro-optic medium 108 that is in electrical contact with a conductive medium through a polymeric layer 104. Telfer, par. [0055] (disclosing that the electro-optic medium is an opposite charge, dual particle encapsulated electrophoretic medium).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rein in view of Kaufman such that the encapsulated medium is an encapsulated electro-optic medium because the resultant configuration would facilitate controlling irreversible damage to electrode-based configurations. Telfer, par. [0048].
 Regarding claims 2-6 and 9-14, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rein in view of Kaufman and further in view of Telfer, as applied in the rejection of claim 1, to comprise:

2. The method of claim 1, further comprising the step of drying the encapsulated electro-optic medium on the surface of the core strand prior to inserting the coated core strand into the preform. (The examiner notes that it would have been obvious to one of ordinary skill in the art at the time of filing that drying would reduce the likelihood of ambient moisture participating in corrosion and other deleterious chemical reactions during heating.)
3. The method of claim 1, wherein the drawing step is performed with a draw tower. Rein, p. 214 (“the current approach enables kilometres of functional fibre to be drawn from a single preform with more than a hundred discrete devices connected in parallel throughout the entire fibre”).
4. The method of claim 1, wherein a plurality of conductive wires are inserted through the preform. Rein, fig. 1b (“The metallic wires (orange) are fed through the preform, which is heated and drawn (red ring).”).
5. The method of claim 1, wherein the annular wall comprises a light- transmissive polymeric material. Rein, figs. 1a, 1b and 1c. (disclosing polycarbonate and “optical micrograph”).
6. The method of claim 5, wherein the polymeric material comprises polycarbonate. Rein, figs. 1a, 1b and 1c. (disclosing polycarbonate and “optical micrograph”).
9. The method of claim 1, further comprising the step of coating at least a portion of the surface of the core strand with a semi-conductive material prior to coating the core strand with the encapsulated electro-optic medium. Rein, p. 214 (“In this work, we combine scalable preform-to-fibre drawing with high-performance prefabricated semiconductor devices. Specifically, we incorporate functional semiconductor devices and electrical conductors into a polymer-clad preform, where the viscous polymer cladding simultaneously facilitates device packaging and electrical connectorization in situ during the thermal draw. This process enables new fibre and textile optical communication functionality at unprecedented data rates, as well as a viable path to introducing a gamut of alternative electronic devices into thermally drawn fibres.”).
10. The method of claim 1, further comprising the step of coating at least a portion of the encapsulated electro-optic medium with a light-transmissive semi-conductive material prior to inserting the coated core strand through the preform. Rein, p. 214 (“In this work, we combine scalable preform-to-fibre drawing with high-performance prefabricated semiconductor devices. Specifically, we incorporate functional semiconductor devices and electrical conductors into a polymer-clad preform, where the viscous polymer cladding simultaneously facilitates device packaging and electrical connectorization in situ during the thermal draw. This process enables new fibre and textile optical communication functionality at unprecedented data rates, as well as a viable path to introducing a gamut of alternative electronic devices into thermally drawn fibres.”).
11. The method of claim 1, wherein the encapsulated electro-optic medium comprises a plurality of capsules, wherein each capsule contains first charged pigment particles, second charged pigment particles having a charge and color different from the first charged pigment particles, and a non-polar solvent. Telfer, par. [0055] (disclosing that the electro-optic medium is an opposite charge, dual particle encapsulated electrophoretic medium).
12. The method of claim 1, wherein the conductive wire comprises a metal selected from the group consisting of tungsten, copper, nickel, aluminum, stainless steel, gold, silver, alloys thereof, and combinations thereof. Rein, fig. 1b.
13. The method of claim 1, wherein the core strand comprises a conductive material. Kaufman, Abstract (encapsulating a 38-40 AWG metal wire inside a polymer sheath impregnated with a pigment).
14. The method of claim 13, wherein the conductive material comprises a metal selected from the group consisting of tungsten, copper, nickel, aluminum, stainless steel, gold, silver, alloys thereof, and combinations thereof. Rein, fig. 1b.
because the resultant configurations would facilitate fabrication of yarns that allow for user-controlled dynamic changes to the color or appearance of a garment. Kaufman, Abstract.
Claims 7 and 8
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rein et al. (Diode fibres for fabric-based optical communications. Nature 560, 214–218 (2018); “Rein”) in view of Telfer et al. (2015/0015932; “Telfer”) and further in view of Kaufman et al. (User-Controlled Color-Changing Textiles: From Prototype to Mass Production, Open Science Index, Materials and Textile Engineering Vol:12, No:08, 2018; “Kaufman”), as applied in the rejection of claims 1-6 and 9-14, and further in view of Khudiyev et al. Sub‐Micrometer Surface‐Patterned Ribbon Fibers and Textiles, Advanced Materials, DOI: 10.1002/adma.201605868, March, 2017; “Khudiyev”).
Regarding claims 7 and 8, Rein in view of Telfer and further in view of Kaufman does not explicitly disclose:
7. The method of claim 1, wherein the color-changing fiber comprises a substantially rectangular cross section. 
8. The method of claim 1, wherein the color-changing fiber comprises a substantially circular cross section. 
However, Khudiyev discloses a preform manufacturing process that enables “the creation of different cross-section feature profiles. For instance, it is possible to produce high aspect-ratio … square, triangular, and hemispherical cross-sectional grating morphologies.” Khudiyev, p. 1605868 (page 3 of 6).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rein in view of Telfer and further in view of Kaufman to disclose:
7. The method of claim 1, wherein the color-changing fiber comprises a substantially rectangular cross section. 
8. The method of claim 1, wherein the color-changing fiber comprises a substantially circular cross section. 
because the resultant configuration would facilitate tailoring optical and mechanical properties. Khudiyev, p. 1605868 (page 4 of 6) (“By adding transverse patterns onto longitudinal features, one can potentially take advantage of 2D structures from their distinct behaviors, in areas such as photonics, surface wetting, electronics, mechanics, etc.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883